
	
		I
		111th CONGRESS
		2d Session
		H. R. 5383
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To match the boundaries of Lewis and Clark National
		  Historic Park and Cape Disappointment and Fort Columbia State Parks in the
		  State of Washington, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lewis and Clark National and State
			 Historical Parks Partnership Act of 2010.
		2.Administrative
			 boundary correctionsSection
			 103(b) of the Lewis and Clark National Historical Park Designation Act (16
			 U.S.C. 410kkk note; Public Law 108–387) is amended to read as follows:
			
				(b)BoundariesThe boundaries of the park are those
				generally depicted on the map titled ________, numbered ______,
				and dated ______ and includes the following:
					(1)Lands located in
				Clatsop County, Oregon, that are associated with the winter encampment of the
				Lewis and Clark Expedition, known as Fort Clatsop and designated as the Fort
				Clatsop National Memorial by Public Law 85–435, including the site of the salt
				cairn (specifically, lot number 18, block 1, Cartwright Park Addition of
				Seaside, Oregon) used by that expedition and adjacent portions of the old trail
				which led overland from the fort to the coast.
					(2)Lands identified
				as Fort Clatsop 2002 Addition Lands on the map referred to in
				this subsection.
					(3)Lands located
				along the lower Columbia River in the State of Washington associated with the
				arrival of the Lewis and Clark Expedition at the Pacific Ocean in 1805, which
				are identified as Station Camp, Clark’s Dismal
				Nitch, Cape Disappointment, and Fort
				Columbia on the map referred to in this
				subsection.
					.
		
